 

Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of August 8, 2016,
between FORM Holdings Corp., a Delaware corporation (the “Company”), each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser”), and for the limited purposes set forth
in Section 1, Mistral XH Representative, LLC, a Delaware limited liability
company, as the representative of the Purchasers (the “Representative”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Act”), and Rule 506 promulgated thereunder, the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, shares of the Company’s common stock, $0.01 par
value per share (the “Common Stock”), to the Purchasers pursuant to the terms
and conditions of this Agreement;

 

NOW, THEREFORE, upon the execution and delivery of this Agreement, the Company
and each Purchaser agree as follows:

 

1. Subscription. 

 

(a) Deposit. On the date hereof (the “Signing Date”), Mistral Spa Holdings, LLC
(the “Initial Purchaser”) shall deposit with the Company an aggregate amount in
cash equal to the Aggregate Purchase Price (as hereinafter defined). From and
after the Signing Date, subject to the terms and conditions of this Agreement,
each Company Unitholder (as defined in the Merger Agreement) shall have the
opportunity to purchase a portion of the Shares (as hereinafter defined).

 

(b) Additional Purchasers. The Company and the Initial Purchaser acknowledge and
agree that XpresSpa (as defined herein) intends to offer the opportunity to
participate in the purchase of the Shares to each of its equityholders. In order
to facilitate the Closing, the Initial Purchaser has executed this Agreement and
funded its Subscription Amount. In the event that any other equityholder of
XpresSpa elects to participate in the purchase of the Shares (in an amount
determined in accordance with the notice delivered by XpresSpa to its
equityholders related to this transaction), executes a joinder to this Agreement
in form and substance reasonably satisfactory to the Company and the
Representative, and timely funds their Subscription Amount, Schedule II hereto
shall be amended (as directed by the Representative) to reflect such revised
allocation of the Shares. On the Closing Date, the Representative shall provide
the Company with the final Schedule II, reflecting (i) the allocation of the
Shares amongst the Purchasers, after giving effect to the participation by other
Purchasers, (ii) the related Subscription Amounts, and (iii) any amounts to be
returned to a Purchaser from the Company as a result of aggregate funding by the
Purchasers in excess of the aggregate Subscription Amount. This Agreement may be
amended to add additional Purchasers, pursuant to one or more joinder agreements
in form and substance reasonably satisfactory to the Company and the
Representative, in order to implement the foregoing provisions.

 

(c) Subscription of Purchasers. Each Purchaser, intending to be legally bound,
severally (and not jointly nor jointly and severally), hereby irrevocably
subscribes for and agrees to purchase the number of shares of Common Stock (the
“Shares”) listed next to such Purchaser’s name on Schedule II hereto, at a per
share purchase price of $2.31 (the “Per Share Purchase Price”) for an aggregate
purchase price of $1,733,825.94 (for the Purchasers in the aggregate) (the
“Aggregate Purchase Price”), and the Company, intending to be legally bound,
hereby agrees to issue and sell the Shares to the Purchasers, provided, however,
that the Company reserves the right to accept or reject this subscription for
Shares, in whole or in part. If the Company elects to accept this subscription
for Shares in part, it shall promptly notify each Purchaser on the signature
page countersigned by the Company and delivered to each Purchaser.

  

(d) Rights of Representative. The Purchasers and Company acknowledge and agree
that, for purposes of this Agreement, the Representative shall have all of the
rights, powers and privileges to which it is entitled under the Merger
Agreement.

 



 

 

 

2. Accredited Investors. The offering and sale of the Shares (the “Offering”) is
being made to “accredited investors” (as such term is defined in Regulation D
promulgated by the U. S. Securities and Exchange Commission (the “SEC”) under
the Act).

 

3. Purchase and Sale of Shares.  The Company agrees to issue and sell to the
Purchasers and the Purchasers agree to purchase the Shares at a closing to take
place at the offices of the Company, or such other place as the Purchasers and
the Company shall mutually agree, including by way of the exchange of facsimile
or “pdf” copies of signatures (the “Closing”), on a Trading Day designated by
the Representative not later than 15 Trading Days after the effectiveness of the
Form S-4 registration statement related to the Company securities to be issued
pursuant to the Merger Agreement (the “Closing Date”).  The Representative shall
give the Company written notice of the designated Closing Date at least 3
Trading Days in advance of the designated Closing Date. Each Purchaser shall
deliver (or have delivered) to the Company, via wire transfer or a certified
check, immediately available funds equal to the aggregate amount to be paid for
the Shares purchased hereunder as specified on Schedule II hereto in United
States dollars and in immediately available funds (the “Subscription Amount”),
and the Company shall deliver to each Purchaser its Shares and the Company and
each Purchaser shall deliver the other items set forth in Section 4 deliverable
at the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 4 and 5, the Closing shall occur at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., 666 3rd Avenue, New York, New York 10017. The
term “Trading Day” means a day on which the NASDAQ Stock Market is open for
trading.

 

4. Deliveries

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a copy of the irrevocable instructions to American Stock Transfer & Trust
Company (the “Transfer Agent”) instructing the Transfer Agent to credit such
Purchaser’s or its designee’s balance account with The Depository Trust Company
through its Deposit/Withdrawal at Custodian system with the number of Shares
reflected on Schedule II as delivered by the Representative at the Closing.

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) This Agreement duly executed by such Purchaser; and

 

(ii) Such Purchaser’s Subscription Amount by wire transfer or certified check to
the account specified by the Company on Schedule I.

 



2 

 

 

5. Closing Conditions.

 

(a) The obligations of the Company hereunder are subject to the following
conditions being met:

 

(i) the accuracy in all material respects as of the date hereof of the
representations and warranties by each Purchaser contained herein;

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) if required, the Shares shall have been approved for listing on The NASDAQ
Capital Market, subject only to official notice of issuance; and

 

(iv) the delivery by each Purchaser of the items set forth in Section 4(b) of
this Agreement.

 

(b) The obligations of the Purchasers hereunder are subject to the following
conditions being met:

 

(i) the accuracy in all material respects as of the date hereof of the
representations and warranties by the Company contained herein;

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Company of the items set forth in Section 4(a) of this
Agreement.

 

6. Representations and Warranties of the Company.  As of the date hereof, the
Company hereby represents and warrants to the Purchasers that:

 

(a) Organization.  The Company is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(b) Authority and Validity.  The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action required on the part of the Company, and no other proceedings
on the part of the Company are necessary to authorize this Agreement or for the
Company to perform its obligations under this Agreement.  This Agreement
constitutes the lawful, valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

 

(c) Valid Issuance of Common Stock.  The Shares, when issued, sold and delivered
in accordance with the terms hereof, will be duly and validly authorized and
issued, fully paid and nonassessable and free of restrictions on transfer other
than the applicable state and federal securities laws.

 



3 

 

 

(d) No Violation or Conflict.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (i) violate, conflict
with or result in the breach of any provision of the Company’s Certificate of
Incorporation or Bylaws, (ii) conflict with or violate any law, rule,
regulation, order, judgment or decree applicable the Company or any of its
assets, properties or businesses, or (iii) conflict with, result in any breach
of, constitute a default (or event that with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any encumbrance on
any of the assets or properties of the Company, pursuant to any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which the Company is a party
except, in the case of clauses (ii) and (iii), to the extent that such
conflicts, breaches, defaults or other matters would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company.

 

(e) Governmental/Regulatory Consents and Approvals.  Except for filings under
federal securities laws and, if required, NASDAQ Stock Market rules and
regulations, the execution, delivery and performance of this Agreement by the
Company do not, and the consummation of the transactions contemplated hereby do
not and will not, require any permits, consents, approvals, orders,
authorizations of, or declarations to or filings with any federal, state, local
or foreign government or regulatory authority, which has not already been
obtained, effected or provided.

 

(f) Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of common stock, $0.01 par value per share (“Common Stock”),
and 5,000,000 shares of preferred stock, $0.01 par value per share (“Preferred
Stock”). As of the date hereof, (i) 15,011,498 shares of Common Stock are issued
and outstanding, all of which are duly authorized, validly issued, fully paid
and nonassessable, (ii) 1,492,434 shares of Common Stock are reserved for
issuance upon the exercise of outstanding stock options granted pursuant to the
Company’s employee stock plans (“Stock Options”), (iii) 1,006,679 shares of
Common Stock are reserved for issuance upon exercise of outstanding warrants of
the Company, (vi) 2,260,000 shares of Common Stock are reserved for issuance
pursuant to Stock Options which are subject to the Company’s stockholders’
approval, and (vii) no rights to purchase shares of Series C Junior
Participating Preferred stock, $0.01 par value per share, of the Company are
issued and outstanding, and no other shares of capital stock of the Company are
issued and outstanding. Except as listed above and disclosed in the company’s
financial statements filed with the SEC, there are no outstanding options, stock
appreciation rights, warrants or other rights, contracts, arrangements, or
commitments of any character relating to the issued or unissued capital stock of
the Company, or obligating the Company to issue, grant or sell any shares of
capital stock of, or other equity interests in, or securities convertible into
equity interests in, the Company. None of the outstanding equity securities or
other securities of the Company were issued in violation of the Act or any other
law, rule, or regulation.

 

(g) Rights Plan. The Company has delivered to the Purchasers a copy of the
Section 382 Rights Agreement, dated as of March 18, 2016, between the Company
and American Stock Transfer & Trust Company, LLC, as Rights Agent, as amended
from time to time (the “Rights Agreement”), as currently in effect. The Company
has taken all actions necessary under the Rights Agreement to ensure that (i) no
Purchaser nor any of their respective Affiliates shall be deemed to be an
Acquiring Person (as such term is defined in the Rights Agreement) and (ii)
neither a Distribution Date nor a Share Acquisition Date (as each such term is
defined in the Rights Agreement) shall be deemed to have occurred, and the
Rights (as defined in the Rights Agreement) will not detach from the Common
Stock or become non-redeemable, in each case, as a result of the execution,
delivery or performance of this Agreement or the Agreement and Plan of Merger by
and among the Company, FHXMS, LLC, XpresSpa Holdings, LLC (“XpresSpa”), the
unitholders of the Company party thereto or who become a party thereto, and
Mistral XH Representative, LLC, as representative of the unitholders of the
Company, dated as of the date hereof (the “Merger Agreement”) or the
consummation of the transactions contemplated by this Agreement or the Merger
Agreement.

 



4 

 

 

(h) No Other Representations. No representations or warranties have been made to
the Purchaser with respect to the investment in the Common Stock or the Company
other than the representations set forth herein, and the Purchaser has not
relied upon any representation or warranty not provided herein in making its
investment in the Company.

 

7. Representations, Warranties and Covenants of the Purchasers.  As of the date
hereof, each Purchaser hereby represents and warrants to the Company that:

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by such Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of such Purchaser. This Agreement has been duly executed
by such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to or for distributing or reselling such Shares or any part
thereof in violation of the Act or any applicable state securities law, has no
present intention of distributing any of such Shares in violation of the Act or
any applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Act or any applicable state
securities law (this representation and warranty not limiting such Purchaser’s
right to sell the Shares in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and as of the date hereof it is, an “accredited investor” as defined in Rule 501
under the Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 



5 

 

 

(f) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review this Agreement and the reports, schedules, forms,
statements and other documents required to be filed by the Company and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) (including all exhibits and schedules thereto) and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. In addition, such Purchaser acknowledges and agrees that it has such
knowledge concerning XpresSpa and the contemplated transaction with the Company
and has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.

 

(g) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder (including the contemplated transactions
between the Company and XpresSpa), such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
short sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other Persons party
to this Agreement, to other investors in XpresSpa, or to such Purchaser’s
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, agents and Affiliates, such Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

8. Legends.

 

(a) Any certificates representing Shares shall bear a legend in substantially
the following form, in addition to any other legends required by law or
contract:



 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE TRANSFER OR
AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED.”

 



6 

 

 

(b) The legends required by this Section 8 shall be removed by the Company upon
request without charge as to any particular Shares (i) when, in the opinion of
counsel reasonably acceptable to the Company, such restrictions are no longer
required in order to assure compliance with the Act, (ii) when such Shares shall
have been registered under the Act, or (iii) except with respect to any
Purchaser who is then (or has been in the prior 90 days) an affiliate of the
Company, at any time following the date that is one year after the Closing Date.

 

9. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

10. Notices. Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) registered or certified mail, postage
prepaid, return receipt requested, (ii) overnight delivery with confirmation of
delivery, or (iii) email transmission, in each case addressed as follows:

 



  To the Company: FORM Holdings Corp.     780 Third Avenue, 12th Floor     New
York, NY 10017     Email: Notices@formholdings.com     Attn: Andrew Perlman    
    To each Purchaser: At the address set forth on the signature page

 



11. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflicts of laws principles.

 

12. Further Assurances. The Company and each Purchaser agree to execute any and
all such other and further instruments and documents, and to take any and all
such further actions, which are reasonably required to effectuate this Agreement
and the intents and purposes hereof.

 

13. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.

 

14. Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and each Purchaser with respect to the matters covered hereby and
supersedes all prior agreements and understanding with respect to such matters
between the Company and each Purchaser.

 

15. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

16. Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly set forth in writing and signed by the party against whom
such waiver is charged; and, (i) the failure of any party to insist in any one
or more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained, shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions and (ii) no waiver by any party of one
breach by another party shall be construed as a waiver with respect to any other
or subsequent breach.

 



7 

 

 

17. Subscription Irrevocable. Except as set forth herein, this subscription is
irrevocable, is subject to all of the terms and provisions contained in this
Agreement, and will survive the death, dissolution, or disability of each
Purchaser.

 

18. Assignability. This Agreement is not transferable or assignable by any
Purchaser.

 

19. Counterparts; Facsimile or “pdf” Copies.  This Agreement may be executed in
counterparts, each of which, when executed, shall be deemed an original but all
of which, taken together, shall constitute one and the same Agreement.  Delivery
of an executed copy of a signature page to this Agreement by facsimile or “pdf”
transmission shall be as effective as delivery of a manually executed copy of
this Agreement and shall be as effective and enforceable as the original.

 

20. Lock-Up. From the date hereof through the earlier of (a) the date that is
ninety (90) days following the consummation of the transactions contemplated by
the Merger Agreement or (b) the date of termination of the Merger Agreement,
each Purchaser agrees that it will not, without the prior written consent of the
Company, directly or indirectly, (i) offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any of the Company’s shares of Common
Stock, or securities convertible into or exercisable or exchangeable for any
equity securities of the Company (including, without limitation, shares of
Common Stock or any such securities which may be deemed to be beneficially owned
by the undersigned in accordance with the rules and regulations promulgated
under the Act and such shares or securities, the “Beneficially Owned Shares”)),
(ii) enter into any swap, hedge or other agreement or arrangement that
transfers, in whole or in part, the economic risk of ownership of any
Beneficially Owned Shares, Common Stock or securities convertible into or
exercisable or exchangeable for any equity securities of the Company, or (iii)
engage in any short selling of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for any equity
securities of the Company.

 

SIGNATURES FOLLOW ON NEXT PAGE

 

8 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 



  PURCHASER:             Mistral Spa Holdings, LLC                     By: /s/
Andrew R. Heyer     Name:  Andrew R. Heyer     Title: Chairman  



 

Subscription Amount: $1,733,825.94

 

No. of Shares: 750,574

 

(The above amounts are subject to adjustment as provided herein and reflected on
Schedule II from time to time)

 

Agreed and accepted as of

the date first written above:

 



  FORM Holdings Corp.           By: /s/ Andrew Perlman     Name:  Andrew
Perlman                                         Title: Chief Exectuive Officer  
                 

Address for Notice:

780 Third Avenue, 12th Floor

New York, NY 10017

Telephone: (212) 309-7549

Facsimile: (646) 532-6775

E-mail: Notices@FORMHoldings.com

Attention: Chief Executive Officer

           

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

Telephone: (212) 935-3000

Facsimile: (212) 983-3115

E-mail: KRKoch@mintz.com

Attention: Kenneth R. Koch, Esq.

 



 

 

 

 



  Solely for purposes of Section 1,     Mistral XH Representative, LLC          
          By: /s/ Andrew R. Heyer     Name:  Andrew R. Heyer     Title: Chairman
                 

 



 

